Citation Nr: 1428299	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-25 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) with dysthymic disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1968.

He appealed to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD with dysthymic disorder and assigned an initial 30 percent rating for this disability retroactively effective from July 20, 2010, the date of receipt of his claim.  He contested that initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This staging of the rating compensates the Veteran for this variance).

In another decision since issued in August 2011, during the pendency of the appeal, the RO increased the initial rating for the PTSD with dysthymic disorder from 30 to 50 percent as of the same retroactive effective date of July 20, 2010.  The Veteran continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (The granting of a higher rating does not abrogate a pending appeal, unless the Veteran receives the highest possible rating or expressly indicates he is satisfied or content with his new rating.).  So this claim now concerns whether he is entitled to a rating higher than 50 percent for this disability.

In September 2012 the Board remanded this claim and the derivative TDIU claim for additional notice and development.



FINDINGS OF FACT

1.  The Veteran's PTSD with dysthymia causes occupational and social impairment with reduced reliability and productivity due memory problems, impaired judgment, absent abstract thinking, irritability, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relations; but at no time has his symptoms caused occupational and social impairment with deficiencies in most areas.

2.  This is his only adjudicated service-connected disability, and it does not preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 50 percent for the PTSD with dysthymic disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, Diagnostic Code 9411 (2013).

2.  The criteria also are not met for a TDIU. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) was signed into law in November 2000 and enhanced VA's obligations in terms of notifying and assisting claimants with claims for VA benefits.  The VCAA was codified as amended at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156 a, 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

This claim arose in the context of the Veteran trying to establish his underlying entitlement to service connection for this disability.  This claim since has been granted and he has appealed the "downstream" issue of the initial disability rating assigned.  The underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  The RO provided him this required SOC citing the applicable statutes and regulations and containing discussion of the reasons and bases for not assigning a higher initial rating for this disability.  He therefore has received all required notice concerning this claim.

There equally was compliance, to the extent possible, with the duty to assist in terms of obtaining relevant records, such as treatment records and a VA examination.  The Veteran was afforded an initial VA examination in August 2010.  He submitted private treatment records dated through February 2010 and VA treatment records through March 2010 were associated with the file.  

Pursuant to the Board's September 2012 remand, additional treatment records were sought and arrangements were made for another VA examination reassessing the severity of this service-connected disability.  Unfortunately, the Veteran did not provide releases (VA Form 21-4142) allowing VA to obtain his confidential private treatment records concerning his service-connected disability, and he canceled his VA examination, preferring instead that his disability be rated based on the results of a private evaluation he had in November 2011.  Given this, remanding the claims again would serve no useful purpose.

The Board therefore is proceeding with its adjudication of these claims.

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation in that the rating is "staged".  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (concerning established ratings); and Fenderson v. West, 12 Vet. App. 119 (1999) (pertaining to initial ratings).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran's raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining the level of occupational and social impairment, as evidenced by use of the phrase "such symptoms as" in The General Rating Formula for Mental Disorders).

The Veteran's PTSD with dysthymic disorder is rated under this General Rating Formula for Mental Disorders (General Formula) - but, specifically, under 38 C.F.R. § 4.130, Code 9411.

The Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130.

The newer DSM-V has now been officially released.  However, 38 C.F.R. § 4.130 still explicitly refers instead to the DSM-IV.  The regulation legally requires the Board to consider this earlier version of the DSM until such time as the regulation is changed.  There is a regulation change in the works that would change the regulation to reference "the current version of the DSM."  But it is unclear when that proposed change will be published. Regardless, in the meantime the Veterans Benefits Administration (VBA) and Veterans Health Administration (VHA) have essentially agreed that their target date for moving to DSM-V was October 1st, coinciding with the beginning of this current fiscal year.

It therefore is important to bear in mind that the regulation still explicitly refers to the DSM-IV, regardless of the fact that the Board may begin seeing private evidence instead referring to criteria under the succeeding DSM-V.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record bearing on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the General Formula, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 


A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id. 

To reiterate, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  So this is not an exhaustive list of symptoms required for a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130. 

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  GAF scores range from 1 to 100, depending on the level of a person's occupational and social functioning.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

A score of 51-60 is indicative of "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or 
co-workers)."  Id. 

A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id. 

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical claims file and Virtual VA file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by him or by someone else on his behalf, certainly not in exhaustive detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning his claim.  He must not assume the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Based on the available evidence, the Board finds there is no time since receipt of the underlying claim of entitlement to service connection for this disability when there has been deficiencies in most areas so as to warrant assigning a higher schedular rating of 70 percent.  Furthermore, the Veteran denies and the record does not show his disability is productive of total occupational and social impairment.  Accordingly, the appeal for this highest rating, including a staged rating, is being denied.  See Fenderson, supra.

The report of an August 2010 VA mental health consultation shows the Veteran complained of depression, irritability, and feeling on edge.  He reported sleep disturbances, nightmares and nighttime restlessness, a fair energy level, anger and irritability much of the time, depression that improved with medication, mild feelings of hopelessness at times, and anxiety and feeling on edge much of the time that have improved with medication.  He denied perceptual disturbances and having current suicidal and violent behavior.  There were also no serious thoughts in the past year.  His speech was normal in rate, rhythm, and volume.  His thought process was logical, coherent, goal-directed and concrete.  The Veteran stated his PTSD symptoms were well managed with his current medications and he planned to continue receiving treatment in the community.

On August 2010 VA examination, the Veteran's prior mental health history was noted.  Clinical observation revealed the Veteran was clean, neatly groomed, appropriately dressed, and maintained adequate hygiene.  Psychomotor behaviors were normal and he was cooperative, pleasant, and forthcoming throughout the examination.  Eye contact was good and his stream of consciousness was spontaneous and well organized.  His thinking was relevant and goal directed and the content was free of hallucinations, delusions, obsessive thoughts and/or paranoid ideas.  There was no displayed difficulties of concentration, attention or memory, although he did report his short-term memory has been impaired somewhat.

The Veteran reported his relationship with his wife was "good to excellent".  He was more comfortable being alone and up until 3 years earlier he virtually had no friends.  However, he has since joined the Patriot Guard and the Legion Riders.  He met informally every week with Vietnam soldiers, which he found very useful.  He was able to tolerate being part of the Patriot Guard due to the "everlasting gratitude" he received from the family members at funerals.  There was a remote history of violence, but nothing recent.  The Veteran has had many years of outpatient psychiatric care for a depressed mood and he had periods of frequent thoughts of suicide.  However, he made a pact many years ago with his bipolar daughter regarding suicide.  There was no current suicidal ideation or intent.

Occupationally, the Veteran reported initially changing jobs frequently after service.   His most recent employment was at a paper mill where he worked for 28 years under 4 different companies.  When the 4th company took over they cancelled the retirement plan so he "bailed", but felt it may have been too precipitous.


The examiner observed the Veteran's mood was largely euthymic and his affect was congruent.  There were a few times when he became tearful and/or angry with emotionally laden content.  He admitted to symptoms of a depressed and anxious mood.  Other symptoms of depression he experienced were feeling sad, helpless and hopeless, lethargic, and fatigued.  He stated he had five "legs" that kept him from falling into the despair of depression and they were his family doctor, medication, exercise, cognitive therapy, and his family.  Losing any one of these might cause him to spiral into depression again.

The Veteran reported his sleep was impaired.  He had dreams of being chased or having to fight for his life.  He kicked his wife in bed and recently karate chopped a pillow near her head.  He denied a history of panic attacks.  The Veteran's speech was normal in rhythm, rate, and articulation.  His language function was intact and he was responsive to cues from the examiner.  Impulse control and insight were intact.  

It was apparent that he was impaired occupationally throughout the years because he essentially did not care and he did not want the responsibility of ever being promoted.  He held many jobs and was easily angered with them and sometimes had problems with authority.  He was only promoted once and that was at a job he had worked for 6 years.  Socially, he was less impaired currently due to his Veteran friends, but prior to this he virtually had no friends and was very much a loner except for his family.

He had distressing nightmares and dreams approximately once a month and there were times when he awoke fearful he was in Vietnam.  He didn't play games at social events and he felt detached and estranged from others.  He no longer had friendships with people who had been his friends before he we to Vietnam.  There were no relationship issues with his sister, but he didn't visit them.  He described himself all cold hearted and callused.  He was constantly irritable, but kept it to himself.  He had outbursts of anger when he was alone; he had no frustration tolerance.  He admitted to difficulty concentrating when trying to read or pay attention.  He was hyeprvigilant and kept a loaded shotgun in the corner of his bedroom and a gun next to his bed.

The disturbances caused clinically significant distress and impairment.  He often would "clam up" and refuse to argue with his wife or be emotionally responsive.   He had a good relationship with his daughters.  A GAF score of 68 was assigned.  The examiner concluded the Veteran had a long history of frequent nightmares and intrusive thoughts that have decreased with medication.  He had a general pattern of avoidance and numbing of emotions.  He also presented with an increase in arousal.  

On November 2011 private psychological evaluation, the Veteran's history was also noted.  The Veteran reported being on medication for more than 25 years.  He mentioned only having one close friend for the past couple of years.  He tended to fish and hunt alone.  He enjoyed spending time in his workshop doing woodwork and welding.  He was involved in a motorcycle group and attended informal meetings with other Vietnam veterans weekly.  He belonged to two other organizations but he did not attend meetings.  He was a member of a local church, but he attended irregularly.  He worked for 30 years at a paper mill before retiring early in 2007 due to his inability to handle the pressure and stress of working.  A stressor in his life was caring for his elderly mother, which included paying her bills.

The Veteran had chronic sleep problems due to infrequent nightmares.  He occasionally kicked his wife at night and he appeared to be fighting during nightmares.  He did not attend crowded events.  He reported that his memory was severely impaired and that he had to carry cards in his pocket daily to remind him of his activities.  He felt detached or different after returning from Vietnam.  He continued to keep a loaded gun in his house in the bedroom and living room.  He had an exaggerated startle response.  His concentration was reasonably good but his short-term memory was terrible.  He continued to have frequent and severely, almost nearly daily problems controlling his anger when he tended to yell and throw things around.


The psychologist noted the Veteran's PTSD with secondary anxiety and depression had a moderate to severe negative impact on his employment, family relations, and social activities.  He reported having to constantly fight off suicidal ideations and he had chronic deficiencies at work that kept him from getting promotions.  He frequently changed jobs, which resulted in a substantial diminished retirement income.  He had distant relations with his sisters and continued to have difficulty adapting to stressful circumstances, which in the past caused panic attacks or increased anxiety.  The Veteran reported having to look at his watch to remember what day it was.  He could not demonstrate abstract thinking abilities.  His personal hygiene was adequate.  He mentioned he continued to have suicidal thoughts at least on a weekly basis but denied symptoms of a thought disorder.  He rated his depression and anxiety each as a 5 on a scale of 0 to 10.  His libido was decreased, which he thought was related to his medication or depression.  The Veteran tried to exercise and he communicated effectively with the psychologist.

Psychological testing results revealed he experienced moderate symptoms of clinical depression.  He reported that nearly every day he felt bad about himself or like a failure on more than half the days in a week.  He had little interest or pleasure in doing things, he had trouble falling or staying asleep or sleeping too much.  He had little energy, a poor appetite, and trouble concentrating.  Several days a week he felt down, depressed or hopeless, and had thoughts of being better off dead or hurting himself.

His MMPI-2 results were valid and indicated he responded to test items in an open and honest manner.  He was seen as being perceptive and socially reliant and independent.  He was able to communicate ideas effectively.  Others may see him as sarcastic, cynical, moody, restless, dissatisfied, and opinionated.  He tended to show few overt signs of an emotional disturbance to others but he also tended to take an ascendant role in relationships.  Other profile elevations indicated a strong presence of symptoms of clinical depression and anxiety.  He tended to have family or marital problems and he may feel fearful, worried, and high strung at times.  He tended to overreact to stress and under-control impulses.  He tended to be angry, hostile, and immature at times with a strong unfulfilled need for attention and support.  He tended to feel despondent and hopeless at times with ruminations about suicide.  His affect appeared to be blunted and he tended to be socially shy, withdrawn, introverted, and socially isolated.  He tended to be passive in relationships and felt inadequate and inferior.  His GAF score was 45 to 50.

The examiner commented the Veteran continued to have problems trying to control his anger and he was almost nearly completely isolated and withdrawn except for his weekly meeting with other Vietnam veterans and riding his motorcycle.  He had difficulty establishing and maintaining effective relationships.  Although he maintained his marriage he had little relationship with his sisters, neighbors, or other individuals in his life.  

In support of his claim the Veteran has also submitted several lay statements provided by him, his wife, a sister, and a friend.

In July 2010, the Veteran reported that he struggled with depression and mood swings intermittently.  When he felt down, he self-administered the Beck Depression Inventory test to determine how serious it was.  He had an anti-suicide contract with his daughter that had been in effect for about 18 years.  He frequently woke up during the night in cold sweats.  He quit approximately 5 jobs because he was angered by his employer.

An August 2010 statement from the Veteran indicated he frequently changed jobs the first 10 years after service.  He sometimes carried a gun due to safety concerns.  He frequently had bad dreams and he was easily startled.  

An October 2010 statement from the Veteran indicates he did not remember names or his children's birthdays.  He reread some books as often as 3 times without realizing he has previously read them.  The same happened with movies.  He did not remember tasks assigned the previous day unless he wrote them down.  He was consistently anxious and pessimistic.  He was paranoid to the point of having 3 loaded guns in his house.  His conversations were rambled to the point others either consistently interrupted or walked away.  He struggled with complex commands.  His social life consisted of talking to his wife and going out to dinner with her friends.  He did not maintain contact with former co-workers.  He reported having 12 jobs but was never promoted.  For very minor reasons or no cause at all he threw things in a rage (wrenches, rakes, saw horse, etc.) and screamed obscenities for 5 to 30 minutes.  Working for the paper mill was very stressful when the mill was running short on wood and it led to sleepless nights and anxiety attacks.  He had occasional thoughts of suicide.  He left many jobs including his most recent one in an attempt to escape feelings of being powerless and being unable to cope with what he considered threatening events.

In a September 2011 statement he indicated a 70 percent rating was warranted because he had work deficiencies that negatively affected his career in terms of no promotions and frequent job-jumping.  He had family deficiencies because in 40 years he only visited either one of his sisters once.  He had impaired impulse control because nearly every day he lost his temper and cursed at least 5 minutes while throwing tools, magazines, cuts, etc.  He had difficulty adapting to stressful circumstances because he tended to have panic attack and often refused to make a decision.  He had an inability to establish and maintain social relationships.  He hunted and fished alone, worked in his garage alone,  and drank alone.  His only social engagements were when his wife brought him along when she met with her friends.  He had at least weekly thoughts about suicidal.

In September 2012, the Veteran reported he could not function without his medications.

An August 2010 statement from one of the Veteran's sisters indicated he was angry and bitter and drank heavily.  Currently when they talked he spoke of his emotional pain, nightmares, and social alienation.

A September 2010 statement from a friend indicates that during conversations with the Veteran he seemed a bit depressed and unable to work things through to his satisfaction.  He sometimes also became caught up in other's negativity.   He still had a pretty good sense of humor, but the positive and joyful side appeared less often and with much less gust.

An August 2010 statement from the Veteran's wife indicated that when the wars became more publicized on television she notice her husband lost  his temper more often.  He also swore and yelled to the point of making her very uncomfortable and even afraid.  He sometimes had a very short fuse.  He would get angry and swear a lot or "clam up" and shut down.

To assign the next higher rating of 70 percent, the PTSD must at least more closely resemble occupational and social impairment with deficiencies in most areas.

The Federal Circuit Court has clarified that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Federal Circuit Court explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

In light of the evidence, the Board finds the service-connected psychiatric disability is characterized by the following signs or symptoms:  hypervigilance; suicidal thoughts; social isolation; depressed and anxious moods; feelings of sadness, helplessness and hopelessness; anger and impulse control issues; irritability; nightmares; and memory impairment.  But many of these symptoms, and more importantly their consequent effect on occupational and social functioning, are contemplated by the currently-assigned 50 percent rating.  The symptoms contemplated by or similar to those for a higher rating do not have the frequency, severity, and duration to cause deficiencies in most areas, so, overall, the Veteran's symptoms are more closely aligned to the current 50 percent rating.

In the area of family relations, the evidence does not show that his symptoms result in a deficiency.  The Veteran has maintained a good relationship with his daughters and he reported no real issues with the relationships with his sisters.  Although he does not visit them, the statement from one sister indicated they still communicated with one another.  He initially reported to the VA examiner that he had a "good to excellent" relationship with his wife, but on the later private evaluation the psychologist indicated the Veteran's symptoms had moderate to severe impact on family relations and noted that testing indicated he tended to have family and marital problems.  This conclusion is less probative because he did not provide any specific examples or the basis this conclusion nor did he elicit any specific information from the Veteran regarding the state of the marital relationship.  Because the information provided by the private psychologist did not note the frequency, severity, or duration of symptoms that produced marital issues, the information is insufficient to determine if there in deficiency in family relations.  The statement from his wife more clearly portrays the impact of his disability on their relationship.  She indicated his anger could be severe and could make her uncomfortable or scared, he has also reported that most of his outbursts were when he was alone there were likely far fewer outbursts in her presence to cause a deficiency in the relationship.  The fact that he also reported that he primarily talked to her and went out to dinner with her is not evidence of a deficiency.  The evidence also shows that he cared for his elderly mother and paid her bills, which does not suggests a deficiency in that relationship.  Since the Veteran refused to participate in another VA examination, there is no other evidence upon which to consider.  Therefore, looking at all of his relationships as a whole, there is insufficient evidence to establish he has a deficiency in family relationships.

There is no deficiency in work.  Although the private psychologist indicated the Veteran's disability had a moderate to severe impact on employment, he did not provide the type of information that would establish the symptoms produced a work deficiency.  For example, he noted that the Veteran did have frequent job changes, but he did not take into account that this occurred in the early years following his separation from service.  The record clearly shows that he maintained his last job for approximately 30 years and while he was not promoted once during this time period his sustained employment at the same job is evidence that he performed adequately to maintain the job.  This evaluation shows the Veteran reported that his failure to get promotions at work was due to chronic deficiencies, but the Board finds that the ability to maintain the job for so long is more probative as to the severity of the impact of his disability rather that the lack of promotion.  Promotions are more indicative in his ability to advance and excel rather than address his competency or problems in maintaining current employment.  

Based on his symptoms, the Board agrees with the VA examiner in that the Veteran was impaired occupationally, but even a 50 percent rating indicate some level of impairment.  Specifically, there is no evidence that the frequency, severity, and duration of the Veteran's symptoms were to a degree that produced deficiency in his work.  

The Veteran is not shown to have a deficiency in thinking.  His thought process was described as well organized, relevant, goal directed, and free from hallucinations and delusions.  On the November 2011 private evaluation, he reported more frequent suicidal thoughts that he had to "constantly fight off", but he also reported these thoughts occurred at least on a weekly basis and several days a week.  Suicidal thoughts while contemplated in the criteria for a 70 percent rating must also be viewed in terms of frequency, severity and duration before a determination may be made as to whether it is at a level to produce a deficiency.  His suicidal thoughts occur frequently and may possibly be of long duration, but they don't appear to have the degree of severity to result in a deficiency.  He has had a suicide contract with his daughter for many years for which there is no evidence he has had to implement the conditions of the contract.  There is also no evidence of him ever attempting suicide or having such severe thoughts as to seek treatment or hospitalization.  While he does have suicidal ideation, there is insufficient evidence that it results in deficiency in any area.  Similarly, it was noted he could not demonstrate abstract thinking abilities, but the private psychologist did indicate the impact this had on his overall thinking.

There is no evidence of a deficiency in judgment due to the Veteran's psychiatric symptoms.  His current 50 percent rating already acknowledges he has impaired judgment, but the evidence does not show that the level of impairment is on par with a deficiency.  The private psychologist did not mention or assess the Veteran's judgment.  The VA examiner also did not specifically discuss judgment, but did indicate the Veteran's insight was intact.  The Veteran has not made recent treatment records available and he refused to participate in another VA examination which would most likely have addressed this point.  So based on the available evidence, the Board finds the service-connected psychiatric disorder does not demonstrate a deficiency in judgment.

The evidence is in equipoise as to whether there is a deficiency in mood.  His depression was deemed moderate based on the private psychologist's testing, which is consistent with the Veteran's rating of his depression and anxiety as 5 on  a scale of 0 to 10.  His sadness, irritability, hopelessness, and helplessness are not shown to be of the severity, frequency, and duration to produce a deficiency.  His most prominent symptoms is anger, which is shown to be more severe in the November 2011 evaluation than the August 2010 VA examination.  The Veteran had trouble controlling his anger, but the private psychologist did not indicate the frequency, severity, and duration of his anger.  His wife stated he had a "short fuse" at times, which suggests in occurred infrequently, but she also indicated his outburst were severe enough to make her uncomfortable or afraid. Even his statement that indicated anything or nothing could trigger an outburst did not reflect the frequency of these occurrences.  Another statement he indicated that nearly every day he lost his temper for at least 5 minutes, so even while frequent they were of short duration.  Even in affording the Veteran the benefit of the doubt regarding his psychiatric disability producing a deficiency in mood, this is only one of several areas of deficiencies  contemplated by the criteria and not enough to warrant an increase.

The Veteran is also not shown to have an inability to establish and maintain effective relationships.  He is a member of a few organizations, attends weekly meetings, and has one friend.  He also attended church irregularly.  The private psychologist stated  he had difficulty establishing and maintaining effective relationships and the VA examiner indicated the Veteran was less impaired socially than occupationally.  

The Board has also considered the Veteran's interpretation of how his symptoms meet the criteria for a 70 percent rating, but found that many of the symptoms he reported were represented in the criteria for 50 percent rating rather than a 70 percent rating.  They were also not shown to produce a deficiency.  


His reports of excessive rambling and severe memory problems were not evidence on the examinations.  Both psychologists found he had good communication skills and there was no evidence of severe memory deficit on the mental status examination by the private psychologist.

The GAF score provided by the private psychologist suggests serious symptoms, but is not entirely consistent with many of the more moderate symptoms described in the report.  Moreover, a GAF score is only one factor to be considered in rating the disability, it is not the determinative factor.

In short, the criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Here, the criteria are not met and a preponderance of the evidence is against assignment of a higher rating at any time during the appeal.  The claim, therefore, is denied.

Extra-schedular Consideration

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional or unusual disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the Rating Schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).


If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the psychiatric disability under consideration.  The Rating Schedule fully contemplates the described symptomatology and their impact and provides for ratings higher than those assigned based on more significant functional impairment.  The Veteran endorses several symptoms associated with his PTSD with dysthymia, but not only are the symptoms he describes specifically mentioned or similar to those listed in the applicable Code 9411 of the General Rating Formula for Mental Disorders, but so too is there contemplation of the effect of his symptoms on his social and occupational functioning, as required by Mauerhan.  It is also noted that medication helped control the severity of his symptoms. 

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


TDIU

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

And as the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362 , 331-32 (1991).


That said, as already indicated, to receive a TDIU, the Veteran's service-connected disability, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So, above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

If there is only one service-connected disability, it must be ratable at 60 percent or more.  Whereas, if there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  But disabilities resulting from common etiology or single accident will be considered as one disability in determining whether these threshold minimum rating requirements are met, so, too, as additional examples are disabilities affecting both upper or lower extremities.  38 C.F.R. § 4.16(a).

The Veteran does not meet the scheduler criteria for a TDIU under § 4.16(a).  His psychiatric disorder is his only service-connected disability and it is rated as 
50-percent disabling, so less than the required 60-percent disabling.


A TDIU is still grantable in this circumstance, however, albeit on an alternative extra-schedular basis under the special provisions of § 4.16(b), if it is shown he is indeed unemployable because of his service-connected disability.  While the Board does not have the authority to grant an extra-schedular rating in the first instance, it does have the authority to decide whether a claim should be referred to VA's Director of the Compensation and Pension Service for special consideration when the issue either is raised by the claimant or reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Referral is not necessary in this case, however, because the Veteran is not shown to be unemployable due to his disability.  He is not employed because he retired voluntarily from a job that he had worked at for approximately 30 years, so with sufficient tenure.  Although this was an early retirement, the Board finds that is was unrelated to his service-connected psychiatric disability.  He indicated during his August 2010 VA examination that he had retired because of a change in company policy that would have eliminated his retirement plan.  He also offered statements that only attributed his frequent job changes to his symptoms.  It was only later that he attributed his early retirement to his symptoms specifically referable to his service-connected psychiatric disability, and for this reason the Board finds that the earliest report is likely the most reliable because there was no incentive, financial or otherwise, at that earlier point in time to provide anything other than truthful information.  Furthermore, he does not allege unemployability and has done nothing to assist in the development of this claim.  In this regard, he has not submitted specific information requested in the Board's remand.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993). 

Accordingly, referral for extra-schedular TDIU consideration is not warranted.




ORDER

An initial rating higher than 50 percent for the PTSD with dysthymia is denied.

A TDIU also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


